On Motion for Rehearing.
The judgment sought to be set aside and annulled in these proceedings was entered *599in the court below, in favor of Eugene S. Hursey. Helen Hursey, mother of the adopted child, appeared in such adoption proceedings only in giving her consent for the judgment to be entered; otherwise, she was not a party to the suit, tier parental care, custody and control of the minor child, awarded in a former divorce suit ágainst her husband V. A. Thompson, was not affected by the adoption; and likewise, in this suit, her rights in and to said minor ■are not involved. The minor child was, of course, the subject of adoption and change of name, but that nowise implies that he was a party litigant or a necessary party to the, proceedings, as to make him or his mother a necessary party to this suit. He was not, in the sense of a litigant, a party to the adoption proceedings and is not a party here; neither was the mother a party to the judgment sought to be set aside; and in her petition, she alleges no cause of action running in her name either against her former husband, V. A. Thompson, or her present husband, Eugene S. Hursey; neither does she defend any cause of action brought against herself.
Manifestly, appellant V. A. Thompson instituted this suit to set aside the judgment running in the name of Eugene S. Hursey, in which Thompson’s minor son was given in adoption to Hursey, and his name changed from Thompson to Hursey. In brief, the suit is based upon fraud, lack of notice, and that Hursey was not a fit person to be awarded the custody, care and control of Thompson’s minor son. No affirmative relief, other than the- setting aside of the adoption and the restoration of his child’s name is sought. 'No cause of action is directed against appellee Helen Hursey; nor is she deprived of any property rights — no property being involved in the suit. __
The defendant Eugene S. Hursey admits in pleadings that the fraud alleged was practiced in securing the judgment, that there was a lack of service or notice to the father of the pending adoption proceedings and change of name of his minor son; and discloses accusations made and filed in the courts of this state by his wife, Helen Hursey, as to his utter unfitness to have the care, custody and control of the adopted child. This defendant also sought no affirmative relief against Helen Hursey, his wife, and asserted no cause of action against Thompson to the prejudice of his wife.
In the light of the record, Helen Hursey was not a necessary or proper party .to this suit, and, having failed to allege a cause of action either against her former husband or her present husband, judgment should not have been rendered in her favor.
Appellee contends, bn motion for rehearing, that the plea of misjoinder of her husband in her pleadings was not called to the attention of the trial court, hence waived. We do not think so. However, be that as it may, the defendant Helen Hursey, not being a necessary or proper party to the suit to set aside the judgment in favor of Eugene S. Hursey, no property rights being involved affecting her interest, and having failed to allege any defense of her own, or an affirmative relief, to plaintiff’s cause of action, is precluded from recovery.
Appellee’s motion for rehearing is overruled.